Citation Nr: 0904810	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO. 96-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma and chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active military service from June 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) through a July 2008 Order of the United States Court 
of Appeals for Veterans Claims (Court) which, acting upon a 
June 2008 Joint Motion of the parties, vacated that part of a 
June 2007 Board decision that denied entitlement to service 
connection for a respiratory disorder. Previously, an order 
of the Court in January 2006 acted upon joint motion of the 
parties and vacated an April 2005 Board decision and remanded 
the case for additional development. In May 2006, the Board 
remanded the appeal to the Department of Veterans Affairs 
(VA) Regional Office (RO) via the Appeals Management Center, 
for compliance with the Court's January 2006 order. Stegall 
v. West, 11 Vet. App. 268 (1998). The Court had previously 
vacated and remanded Board decisions issued in June 2003 and 
June 1999.


FINDINGS OF FACT

1. All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim pertaining to service connection for a 
respiratory disorder and he has otherwise been assisted in 
the development of such claim.

2. The Veteran's statements made to medical providers in 1992 
and 1994 in the course of seeking medical treatment which 
show that the Veteran's respiratory disorder began in 1991 
are competent, credible, and highly probative evidence.

3. The Veteran's current statements as to experiencing 
respiratory symptoms during active duty service and 
continuously since that time are competent, non-credible, 
non-probative evidence.

4. The wife's current statements alleging that the Veteran 
has experienced respiratory symptoms from active duty service 
until present time are competent, non-credible, non-probative 
evidence.

5. The preponderance of the evidence is against a finding 
that the Veteran experienced an in-service respiratory event, 
injury or disease. 

6. The competent, credible, probative evidence shows the 
Veteran's respiratory disorder began in 1991, more than three 
decades following active service.

7. A January 2002 opinion from W.E.J., M.D., which links the 
Veteran's current respiratory disorder to service, is not 
probative.


CONCLUSION OF LAW

The criteria to establish service connection for a 
respiratory disorder have not been met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Duty to Notify and Duty to Obtain Records:

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In July 2004, June 2006, August 2006 and June 2007 letters, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and earlier effective date 
claims. The letters also advised the Veteran of what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued. In particular, the notice as 
to the information and evidence necessary to establish a 
disability rating and an effective date in the event service 
connection is established was not provided until the June 
2007 letter. However, the Veteran was not prejudiced from 
this timing error because, in light of the denial of the 
service connection claim in this appeal, the question as to 
which disability rating and effective date to assign has been 
rendered moot. Thus, the Board finds that the essential 
fairness of the adjudication process was not affected by the 
VCAA timing error. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes private medical records, VA treatment 
records, a private medical opinion, and lay statements. 

The Veteran's service medical and personnel records are 
presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC). In such 
circumstances, VA is under a duty to advise the claimant to 
obtain other forms of evidence. Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). As to the duty to assist, it has been held 
that VA is obligated to exercise greater diligence in 
assisting the Veteran with the development of the evidence in 
support of his claim. Washington v. Nicholson, 19 Vet. App. 
362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Having carefully examined the record since submission of the 
claim in June 1994, the Board finds that the Veteran has been 
adequately advised of what evidence would substantiate his 
claim of service connection for a pulmonary disorder.

The record reflects that in an August 1994 letter, the 
Veteran was advised that his service treatment records (STRs) 
had not been recovered due to the fire at the NPRC. He was 
requested to furnish the names of hospitals and approximate 
dates (month and year) of hospitalizations or treatment; and 
the full organizational designation including unit and 
subunit, to which he was assigned at the time of injury or 
illness.

In letters dated in December 1994 and in August 1996, the 
Veteran was advised that his service medical records may not 
be recoverable due to the length of time that had lapsed 
since the Veteran's discharge from service. In particular, 
the December 1994 letter advised the Veteran that he could 
submit statements from persons with whom he had active 
service who had knowledge of the disabilities and who could 
state that such disabilities were incurred in or aggravated 
by military service; and statements from family members or 
others who had direct knowledge of the disorders.

The RO also requested that the Veteran furnish evidence to 
support his claim, including any STRs in his possession; 
specific information regarding places and dates where 
illnesses were alleged to have been incurred; and the names 
of any witnesses to the events in question.

In October 2002, the Veteran was advised that the Board was 
directing further development of his claim under then 
applicable regulations. While the regulation providing for 
such development was subsequently invalidated, the October 
2002 advisement to the Veteran remains a matter of record. 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In that correspondence the Veteran was advised that the Board 
had requested relevant VA medical records from VA medical 
facilities in Bay Pines, Florida; Ann Arbor, Detroit, 
Dearborn, and Pontiac, Michigan. In follow-up action to 
recently received medical reports and other information, the 
Veteran was advised that it was his responsibility to provide 
the full address and dates of counseling that he had 
previously reported receiving from the Jewish Social Service; 
the Pontiac Mental Hospital or Pontiac State Institution; and 
the full address for a "Dr. Low" and a medical care provider 
known as "Horizon." The Veteran was provided forms for his 
use which would authorize the above named medical care 
providers to release his records to VA. The Veteran was also 
advised to provide further information as to his military 
units, and the dates of his assignments to commands in Korea 
and Japan. No response was received from Veteran.

Subsequent to the passage of the Veterans Claims Assistance 
Act (VCAA), in July 2004 the Veteran and his counsel were 
advised of what evidence would substantiate the claims. 
Again, there was no specific response received.

A Supplemental Statement of the Case was issued in October 
2004. Subsequently, a letter from the Veteran's attorney was 
received, advising that the Veteran had "no further comment 
regarding the additional information," and that it was the 
Veteran's position that he had "stated the case completely." 
There was no reference to any additional evidence or 
information that existed or could be obtained.

Following the January 2006 remand of this matter, in March 
2006, the Veteran through counsel was offered an additional 
opportunity to submit argument and/or evidence in support of 
his claims. In April 2006 the Veteran's counsel responded 
that he had nothing further to submit.

In a June 2006 letter to the Veteran, with a copy to his 
then-representative, the Veteran was again requested to 
search for any service records in his possession and 
requesting specific details regarding the Veteran's claimed 
hospital treatment in Korea and/or Japan, and advising him of 
regulatory provisions regarding disability ratings and 
effective dates. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In August 2006 the Veteran responded by submitting a copy of 
his report of separation from the Armed Forces (DD-214) and 
outpatient treatment records from Bay Pines VAMC; however, 
the Veteran did not provide any specific details regarding 
medical care in Korea and/or Japan, as he had previously 
alleged.




Throughout the inception of the claim, the Veteran was also 
advised of VA's efforts and results of attempts to retrieve 
evidence. VA advised the Veteran of an October 1997 letter 
from the Center for Creative Studies advising that it had no 
medical records on file pertaining to Veteran; a December 
1997 telephone conversation with the VA Medical Center (VAMC) 
in Detroit, Michigan in which the VAMC advised that it had no 
record pertaining to the Veteran; a July 1998 letter from the 
NPRC advising that the Veteran's service medical records were 
presumed destroyed at the facility and that no surgeon 
general's reports were found apart from morning reports which 
the RO obtained.

The Veteran was also advised of a June 2002 letter from the 
Ann Arbor Veterans' Affairs Medical Center advising that it 
had no record pertaining to the Veteran; a July 2002 letter 
from the Bay Pines, Florida, VAMC advising that it had no 
record pertaining to the Veteran prior to 1994; an October 
2002 letter from the Dearborn, Michigan, VAMC advising that 
it had no records pertaining to the Veteran between 1955 and 
1990; a December 2002 letter from the Detroit VAMC again 
advising that it had no record pertaining to the Veteran, and 
added that it had also checked computer systems since 1985, 
as well as microfiche.

The Veteran was also advised that VA had received an April 
2003 letter from the Pontiac Veteran's Outpatient Clinic 
advising that it had no medical information pertaining to the 
Veteran; that the Veteran had never been treated by its 
physicians; and that the Veteran's name did not appear as 
having been treated by the Detroit, Michigan Veteran's health 
care system; and a July 2006 letter from the Fort Knox 
Hospital advising that it had "no medical record on file."

It cannot be doubted that on numerous occasions since the 
inception of the claim, the Veteran has been repeatedly 
advised of what evidence would substantiate his claim, as 
well as advised of the allocation of responsibility for 
providing such evidence. The Board observes in this regard 
that the Veteran has been represented by both legal counsel 
and a Veteran's service representative and that during the 
course of respective representation, both were continually 
also advised of the nature of substantiating information and 
the allocation of responsibility for its retrieval. 38 
U.S.C.A § 5103A(b)(2).

Stated alternatively, the record of correspondence indicates 
that through correspondence; (i.e., remands; orders for 
further development and other documents of record among the 
RO, the Board, the Veteran's counsel and his representative), 
the Veteran was continually advised of what evidence would 
substantiate the claims during an ongoing review process, and 
the Veteran was not unapprised at any significant juncture. 
Cf. Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Circ. 
2005)(Holding that in the case of unrepresented Veteran 
seeking to revise unappealed decision due to clear and 
unmistakable error, VA's duty was to "sympathetically read" 
the motion to discern "all potential claims" as antecedent to 
a determination of whether a CUE claim has been pled with 
specificity.); Ingram v. Nicholson, 20 Vet. App. 156 (2006) 
(Opposite proposition in the case of represented claimant); 
see also Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
(Observing that in a case where the Veteran was "quite 
actively" represented by qualified Veterans' representative, 
that Congress and VA have provided for accredited 
representatives to assist claimants to "navigate the claims 
process," and that these representatives "may be far more 
attuned to the procedural esoterica than most lawyers." ).

The Duty to Provide Medical Development:

The Board has also carefully considered whether the Veteran 
should be afforded a VA medical examination towards 
resolution of his claim of service connection for a pulmonary 
disorder. However, the Board has determined that there is no 
duty on the part of VA to provide a medical examination.

The law provides that a VA medical examination is required 
when it is necessary to make a decision on a claim, where the 
evidence of record, taking into consideration all information 
and lay or medical evidence, including statements of the 
claimant; contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the VA to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet. App. 370 (2002

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

The claim is presently denied on the essential basis that the 
factual account of the Veteran, and his spouse, detailing the 
onset and/or initial diagnosis of the Veteran's pulmonary 
disorder are not credible, and there is no other credible 
evidence of record which supports the Veteran's and his 
spouse's assertions. Stated alternatively, the claim is being 
denied on the first prong the of the Pond/Rose inquiry, 
above. As will be discussed in depth below, the preponderance 
of the credible, competent and therefore probative evidence 
of record weighs against a finding that the Veteran 
experienced an in-service respiratory event, injury or 
disease. A VA examination will not change this fundamental 
finding by the Board.

Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with the claim. The record 
reflects that the facts pertinent to the claims have been 
properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). 

Accordingly, the Board will adjudicate the claim.


Analysis

As an initial matter, to the extent that this decision 
reiterates factual summaries previously considered by the 
Board, it is emphasized that such repetition only represents 
those matters that have remained unchanged by the Court's 
remand directives.  Fletcher v. Derwinski, 1 Vet. App. 394, 
397 (1991) [in proceeding with a decision on the merits of an 
appellant's claim subsequent to remand, the Board is to fully 
readjudicate the issue on appeal in accordance with Court's 
directives, and such is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A [Court] remand is meant to entail a critical 
examination of the justification for the decision."].  

The Veteran seeks service connection for respiratory disease, 
including asthma and chronic obstructive pulmonary disease. 
The law provides in this regard that service connection may 
be granted for disability or injury incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1131. The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records, and all 
pertinent medical and lay evidence. Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Pond, Rose, supra; Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

In the June 2008 Joint Remand, the parties agreed that the 
Board did not adequately discuss why the lay evidence 
presented by the Veteran was not credible or competent to 
support his claims when viewed in light of the rest of the 
record. The parties also agreed that the Veteran's wife's lay 
testimony must be considered in support of the Veteran's 
assertion of continuity of symptoms,  corroborating the 
Veteran's account of continuity. And finally, the parties 
agreed that the Board should fully readdress whether the 
Veteran's statement are sufficient to obtain service 
connection, when considered with the rest of the evidence, 
and provide an adequate statement of reasons and bases.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. Although the Veteran has been 
diagnosed with several pulmonary and respiratory disorders, 
the specific basis for the denial of service connection for a 
pulmonary disorder in the instant case is that the 
preponderance of the evidence is against a finding of an in-
service respiratory event, injury, or disease.

Firstly, that the Veteran's service records are presumed to 
have been destroyed creates no presumption either for or 
against the claim. Washington v. Nicholson, 19 Vet. App. 362 
(2005); see Cromer v. Nicholson, 19 Vet. App. 215 (2005). 
Instead, the Board must examine and evaluate the evidence of 
record, based upon an evaluation of its probative value, with 
a heightened obligation to consider the benefit of the doubt. 
Vargas- Gonzalez v. West, 12 Vet. App. 321 (1999); Dixon, 
supra.; Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction. The Board must also 
consider and discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.).

As to the alleged in-service events, the Veteran currently 
claims that subsequent to his basic combat training, he was 
assigned to Korea in 1953 where he was "diagnosed" with 
asthma in July of that year. See, e.g., October 1994 
statement. He reported that he was treated by a Dr. R. R. 
from military separation in April 1955 to 1980. However, the 
Veteran has also reported that the physician is deceased. 
During a September 1997 personal hearing, he testified that 
he was treated during basic training at Fort Knox, Kentucky, 
for an allergy, and that he was given "shots" in Korea. Post-
service treatment records dating from 1992 confirm current 
diagnoses of severe COPD, asthma, and obstructive sleep 
apnea.

While the Veteran and his spouse are competent to report 
matters which a layperson may perceive, their accounts are 
not credible when evaluated in light of the totality of the 
record. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.") 

Competent lay evidence is evidence provided by a person who 
has personal knowledge of facts or circumstances and conveys 
such matters that can be observed and described by a lay 
person. See Layno v. Brown, 6 Vet. App. 465, 471 (1994). Lay 
evidence is acceptable to prove symptomatology over a period 
of time when such symptomatology is within the purview of, or 
may be readily recognized by lay persons. See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board 
finds that the Veteran's and his wife's statements as to his 
respiratory symptoms are competent lay evidence.

Indeed, the Veteran is correct in arguing that "competent 
lay evidence may be sufficient in and of itself for the award 
of benefits." (citing Jandreau 492 F.3d at 1376); See 
Veteran's submission, page 2 dated November 4, 2008). 
However, the salient factor is that the Veteran's account and 
that of his spouse do not stand alone in this appeal. 
Instead, they are to be measured with all other evidence of 
record.

Firstly, there is no documentary support for the Veteran's 
account of having been diagnosed with asthma during his 
military service. It has been held in this regard that lay 
evidence of what a doctor diagnosed is not competent to show 
the presence of a nexus between a current disorder and a 
service event many years earlier. The connection between what 
a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence. See 
Franzen v. Brown, 9 Vet.App. 235 (1996); Robinette v. Brown, 
8 Vet.App. 69 (1995). 

The Veteran's account of in-service symptoms, and his account 
by way of reiteration from his spouse is also incredible. 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency 
with other evidence submitted on behalf of the veteran. See 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

The Veteran specifically alleges in-service respiratory 
symptoms, as reported by the Veteran in 1992 to W.E.J., M.D. 
Specifically, in a January 2002 letter, W.E.J. stated that 
the Veteran claimed to have "a persistent cough" and 
"difficulty breathing" during his time in the military at 
Ft. Knox. Additionally, the record reflects that the 
Veteran's wife testified that her husband, before they were 
married, "breathed heavily" and would "self-medicate." 

A December 30, 1992 letter authored by A.T.S., M.D., reflects 
that the Veteran "moved to this area about a year ago having 
lived in Florida and Michigan. He has been having trouble 
with asthma which only began when he moved to our area," and 
that the Veteran "says there were no prodromal symptoms." 
(Italics added). In a July 5, 1994 VA treatment note, it was 
indicated that the Veteran was "3 [years] as an asthmatic," 
and that "about 3 months ago the asthma symptoms seemed to be 
exacerbated."

Thus, the record reflects that while seeking medical 
treatment for the respiratory disorder in 1992 and 1994, the 
Veteran reported the onset of pulmonary symptoms occurred in 
1991. However, subsequently, in the course of seeking 
compensation, the Veteran and his spouse allege that his 
symptoms commenced during active duty service. 

Because the Veteran's statements made to medical 
professionals in 1992 and 1994 are akin to those rendered 
during the course of medical diagnosis and treatment, they 
are highly probative. Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care)

In a November 2008 "Claimant's Response", the Veteran's 
representative argues that the statement the Veteran provided 
to A.T.S. in December 1992 does not set the onset of the 
Veteran's asthma as 1991; rather, he argues, the account 
provided by the Veteran to A.T.S. sets the onset of 
"trouble" with the Veteran's asthma as 1991. The Veteran's 
representative argues that the statements suggest that the 
Veteran was asymptomatic, not that he did not have the 
condition, until he moved to Texas from Florida. The 
Veteran's representative supports this argument by citing a 
January 2002 letter from W.E.J. which states that pulmonary 
disease "can span a lifetime being controlled with medicine 
but can have periods of exacerbation."

Further, the Veteran's representative argues that the 
statement made by the Veteran at the Bay Pines VA Medical 
Center in Florida in 1994 where he said he had been "3 years 
as an asthmatic" should be construed as indicating that the 
Veteran had been having problems with asthma for three years, 
not that he had not been diagnosed with asthma until three 
years ago. 

In essence, the Veteran's representative's argues that these 
statements by the Veteran should be construed to mean that 
the Veteran starting having problems with asthma in 1991, not 
that he was first diagnosed in 1991. Presumably, if these 
statements were interpreted in such a manner, they would not 
be inconsistent with the Veteran's current statement that he 
was first diagnosed with asthma in July 1953 during active 
duty service.

The Board has considered the Veteran's representative's 
arguments but finds no reason to interpret the Veteran's 1992 
and 1994 statements in any manner other than what is posed by 
the plain language in which they are phrased. Particularly 
since the Veteran was seeking medical treatment at the time, 
it is presumed that the Veteran was being honest and 
forthcoming as is recognized in the law for consideration of 
statements of medical diagnoses and treatment. The Board does 
not find it plausible the Veteran would not reveal a long-
standing diagnosis of asthma and allergies to a physician in 
the course of seeking medical treatment for a respiratory 
disorder.

Thus, the Board finds that the more recent statements made by 
the Veteran and his wife in the course of seeking 
compensation which allege a 1950s onset of respiratory 
symptoms are not credible in light of 1) their inconsistency 
with the highly probative previous statements made in the 
course of seeking medical treatment which allege a 1991 onset 
of respiratory symptoms and; 2) the fact that they are made 
by an interested party. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony 
simply because the Veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence); see also Caluza, supra. As these statements are 
found to be not credible, the Board finds they are not 
probative evidence.

Thus, the Board finds that there is no probative evidence 
which weighs in favor of a finding of an in-service 
respiratory event, injury or disease and there is probative 
evidence which weighs against a finding of an in-service 
respiratory event, injury or disease. As such, the Board 
finds the preponderance of the evidence weighs against a 
finding that the Veteran experienced an in-service 
respiratory event, injury or disease. In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

The Board has carefully considered the January 2002 letter 
authored by W.E.J., in which he opined that it was "at least 
as likely as not that [the Veteran's] Asthma/COPD . . . are 
connected to his time in the service. Pulmonary disease such 
as his can span a lifetime being controlled with medicine but 
can have periods of exacerbation." The Board finds, however, 
that this medical opinion has no probative value because it 
is based upon the Veteran's reported history that is not 
supported by the evidence of record. 

Specifically, the medical opinion is based upon the Veteran's 
statements that he had respiratory symptoms in service in the 
1950s. As noted above, the Board has determined that these 
statements are not credible because of their inconsistency 
with the highly probative previous statements made by the 
Veteran in the course of seeking medical treatment which 
allege a 1991 onset of respiratory symptoms and because of 
the fact that they are made by an interested party. Thus, the 
factual basis upon which the medical opinion is based (in-
service symptoms of "a persistent cough" and "difficulty 
breathing") is incorrect. Swan v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).

The Board emphasizes that the lack of probative value 
assigned to this medical opinion by the Board is not based 
upon a finding that the Veteran's allegations of in-service 
respiratory symptoms are not corroborated by contemporaneous 
medical evidence, but rather is based upon a finding that the 
Veteran's allegations of in-service respiratory symptoms 
which form the factual basis of the medical opinion are not 
credible because they are contradicted by highly probative 
statements made in the course of seeking medical treatment. 
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the Veteran if they have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion. 

Thus, the Board finds that the only competent medical opinion 
of record which addresses the etiology of the Veteran's 
current respiratory disabilities is not probative. There is 
no competent, probative medical evidence etiologically 
linking the Veteran's current respiratory disabilities to his 
active duty service period.

As to the allegations of the Veteran and his wife that the 
Veteran has experienced respiratory symptoms continually from 
service up until the current time, the Board finds that the 
Veteran and his wife are competent to testify to such 
matters. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (A lay witness can provide an "eye-witness" account 
of visible symptoms."). Once again, however, the Board notes 
that such allegations are inconsistent with the highly 
probative statements made by the Veteran in the course of 
seeking medical treatment that his symptoms began in 1991, 
over three decades since his discharge from active duty 
service. Thus, the Board finds the statements averring 
continuity of symptomatology since discharge from service to 
not be credible. As they are not credible statements, they 
have no probative value. Even assuming for the sake of 
argument only that the statements were credible and had some 
probative value, in weighing this evidence against the other 
evidence of record, however, the Board would find that its 
probative value is outweighed by the approximately 35 years 
of no evidence of complaints or treatment of respiratory 
illness. This lengthy period without treatment is evidence 
against a finding of continuity of symptomatology and weighs 
heavily against the claim. See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

In summary, the Board finds that a preponderance of the 
evidence is against a finding of an in-service respiratory 
event, injury or disease. It follows that entitlement to 
service connection for a respiratory disorder, to include 
asthma and COPD, is not warranted. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Service connection for a respiratory disorder, to include 
asthma and chronic obstructive pulmonary disease (COPD), is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


